Appeals by the defendant from a judgment of the Supreme Court, Kings County (Ryan, J.), rendered February 24, 1981, convicting him of robbery in the first degree and assault in the second degree under indictment No. 587/80, upon a jury verdict, and imposing sentence; and, from two judgments of the same court (Maraño, J.), both rendered February 26, 1981, convicting him of robbery in the first degree under indictment No. 3922/79 and attempted robbery in the first degree under indictment No. 3260/80, upon his pleas of guilty, and imposing sentences. The appeal from the conviction under indictment No. 587/80 brings up for review the denial, after a hearing (Ryan, J.), of the defendant’s motion to suppress identification testimony.
Judgments affirmed.
The complaining witness’s chance viewing of the defendant in the street without any police present was not an identification procedure (see, People v Dukes, 97 AD2d 445), and the witness’s in-court identification of the defendant was properly admitted at trial. The defendant’s other contentions are either unpreserved (see, People v Pellegrino, 60 NY2d 636), or without merit (see, People v Contes, 60 NY2d 620, 621). Lazer, J. P., Brown, Rubin and Fiber, JJ., concur.